DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 10/30/2020, Applicant, on 01/27/2021.
Status of Claims
Claims 1-3, 6, 10-13, 15, and 18-20 are currently amended. 
Claims 21-23 and new. 
Claims 4-5 and 14 are canceled. 
Claims 7-9 and 16-17 are originals. 
Claims 1-3, 6-13, and 15-23 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and found to be persuasive. Accordingly, the Examiner withdraws the rejection of claim 2 under 35 USC § 112.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 12-13 “Step 2A Prong One”
The examiner respectfully disagrees.
Due to the present claim amendments, the Examiner rejected the present claims under 35 USC § 101 as directed to an abstract idea of organizing human activities. The Examiner asserts that the claimed limitations of aggregating data from two different storage databases and analyzing data to match occupational skills with profile skills fall within the Certain Method of Organizing Human Activities grouping, and specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
2) Regarding applicant’s arguments on pages 15-17 “Step 2A Prong Two”, “Applicant's specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a technical improvement. As noted in the specification: 
- The disclosed embodiments provide a method, apparatus, and system for performing skills-based matching of education and occupation. In these embodiments, different types of education can be differentiated by degree, field of study, certificate, certification, and/or other 
- More specifically, the disclosed embodiments include functionality to perform pairwise comparison and/or matching of courses of study and occupations based on skills associated with the courses of study and occupations. A set of skills associated with each course of study may be aggregated based on one or more educational attributes associated with the course of study, and a set of skills associated with each occupation may be aggregated based on one or more occupational attributes associated with the occupation. For example, skills associated a given course of study are extracted from member profiles in an online system that contain a degree and/or field of study representing the course of study. Skills associated with a given occupation are extracted from jobs posted in the online system that specify a standardized title representing the occupation. 
- Aggregated skills for pairs of courses of study and occupations are then used to calculate match scores between the pairs. For example, scores for individual skills within each course of study and occupation may be calculated based on a term frequency-inverse document frequency (tf-idf) associated with each skill. Scores for skill sets related to a (course of study, occupation) pair are then be combined into an overall match score between the course of study and occupation. In turn, the match score represents a measure of similarity and/or overlap between the skill sets of the course of study and occupation. 
- Match scores between multiple pairs of courses of study and occupations may additionally be used to generate insights and/or recommendations related to the courses of study and occupations. For example, the match scores may be used to recommend educational pathways that provide the best preparation for a certain occupation. In another example, the 
- By using aggregated skills to characterize and compare occupations and courses of study, the disclosed embodiments generate high-granularity predictions and/or insights related to career planning, educational planning, and/or hiring outcomes. Such predictions and/or insights may additionally be incorporated into recommendations and/or search results in job search tools, recruiting tools, educational technology products, and/or career planning tools in the online system. In turn, job seekers, recruiters, schools, and/or other entities involved in developing and/or using skills can use the predictions and/or insights to improve skills-based job searches, job placement, and/or education. In contrast, conventional techniques may perform coarser matching and/or comparison of occupations and courses of study (e.g., comparing required degrees and fields of study for jobs with those attained by applicants), which may fail to reveal how well the courses of study are preparing students for jobs and/or responding to job market needs.
Consequently, the system may improve computer systems, applications, user experiences, tools, and/or technologies related to user recommendations, machine learning, employment, career planning, educational technology, recruiting, and/or hiring. (Emphasis added.) Because the claims are directed to an improvement in electronic educational and occupational technology, the claims cannot be directed to an abstract idea. 
Some Office Actions have asserted that claims in the corresponding cases do not improve the functioning of a computer. However, reading such a requirement into Prong 2 of Step 2A is an error. There is no such requirement in the MPEP or the Updated Guidance. MPEP 2106.05(a) states, "The courts have also found that improvements in technology beyond computer 
MPEP 2106.05(a) further states: 
In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 
USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101. 

Also, to read the MPEP and Updated Guidance to require an improvement to the functioning of a computer (e.g., reduced computing resource consumption or speed up in processing) would resulting in overturning McRO, which is valid law. The reason that the claims in McRO are patent eligible had nothing to do with an improvement in the functioning of a computer. Indeed, McRO's claimed technique does not improve the functioning of a computer in the sense that fewer computer resources are utilized or the computer runs faster than before. 
Nevertheless, one reading of "improving the functioning of a computer" may encompass improvements resulting in better results from analysis performed by software executing on hardware. Both McRO and the pending claims involve this type of improvement.”
The examiner respectfully disagrees.
The Examiner asserts that the steps of,
 “Perform pairwise comparison and/or matching of courses of study and occupations based on skills associated with the courses of study and occupations”
“Aggregated skills for pairs of courses of study and occupations are then used to calculate match scores between the pairs”
“Match scores between multiple pairs of courses of study and occupations may additionally be used to generate insights and/or recommendations related to the courses of study and occupations” are nothing but performing searches on the computer and matching and scoring the matches.
generate high-granularity predictions and/or insights related to career planning, educational planning, and/or hiring outcomes. Such predictions and/or insights may additionally be incorporated into recommendations and/or search results in job search tools, recruiting tools, educational technology products, and/or career planning tools in the online system. In turn, job seekers, recruiters, schools, and/or other entities involved in developing and/or using skills can use the predictions and/or insights to improve skills-based job searches, job placement, and/or education. In contrast, conventional techniques may perform coarser matching and/or comparison of occupations and courses of study (e.g., comparing required degrees and fields of study for jobs with those attained by applicants), which may fail to reveal how well the courses of study are preparing students for jobs and/or responding to job market needs.
Consequently, the system may improve computer systems, applications, user experiences, tools, and/or technologies related to user recommendations, machine learning, employment, career planning, educational technology, recruiting, and/or hiring. (Emphasis added.) Because the claims are directed to an improvement in electronic educational and occupational technology, the claims cannot be directed to an abstract idea” emphasis added, are directed to business solution improvement and not technical improvements. The present steps performed by the present claims are not an improvement over the prior arts systems. The technologies used in the claims to provide the match are well known in the arts at the time the invention was filed and they are not specific to the present claimed invention.

Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on page 20 “The Office Action cites paragraph 20 of Maurya for allegedly disclosing the second aggregating limitation of original Claim 1. However, paragraph 20 merely states that a list of skills associated with a member is identified. Based on the list of skills (and, optionally, field of expertise, career path, etc.), Maurya's system determines one or more potential skills for recommendation to the member. Maurya fails to teach or suggest aggregating a set of skills that are extracted from multiple entity profiles. 
The Office Action concedes that Maurya fails to disclose the bolded limitations of 
Claim 1. The Office Action then cites paragraph 83 of Ali for allegedly disclosing the italicized limitation of Claim 1. To the extent that Ali compares two different skill sets, those respective skill sets pertain to a job posting and a candidate profile and are part of a matching process that involves also comparing job title and educational qualification. Ali fails to disclose storing a match score that associates a job posting (i.e., the alleged occupation) with a course of study. Indeed, a candidate profile is not a course of study. 
Based on the foregoing, Maurya and Ali fail to teach or suggest all the features of Claim”
The examiner respectfully disagrees.
In the present office action, the Examiner cited the reference Nelson as teaching the amendments to the independent claims including aggregating a set of skills that are extracted from multiple entity profiles. Nelson is the closest prior arts to the claimed invention because it 
In addition, the Examiner cited Ali as teaching and storing the match score in association with the occupation and the course of study.  [Ali, para. 0083, Ali teaches “Overall the algorithm used by the search engine 465 can find not only exact matches but also similarities between the requisition 425 and the candidate's profiles 455 and can generated an ordered and scored candidate list 470 which can represent a pipeline of available candidates filtered and sorted by a degree to which they likely match the requirements of the open position” storing a match score between candidate profile and an open position]. The Examiner asserts that with the broadest reasonable interpretation, a match score between candidate profile and an open position is a match score between a candidate skills and the skills required by a certain occupation.
2) Regarding applicant’s arguments on pages 21-22 “in response to determining, for a particular entity profile in the subset of the set of entity profiles, that one or more third skills were added to the particular entity profile within a window around a duration of the course of study, including the one or more third skills in the second set of skills. The Office Action quotes a portion of paragraph 30 of Duerr for allegedly disclosing original Claim 6. However, that quoted portion merely states that a social networking system uses information about a user's current job and education to generate a list of implicit skills. The cited paragraph of Duerr fails to teach or suggest anything about a window around a duration of a course of study. Therefore, the cited paragraph of Duerr necessarily fails to disclose that skills from an entity profile are included in a particular set in response to determining that those skills were added to the entity

The examiner respectfully disagrees.
The examiner cited Duerr as teaching further comprising: in response to determining, for a particular entity profile in the subset of the set of entity profiles, that one or more third skills were added to the particular entity profile within a window around a duration of the course of study, including the one or more third skills in the second set of skills [Duerr, para. 0030, Duerr teaches “In other example embodiments, the social networking system uses information about the member's current job, job history, education, and so on to generate the list of skills implicitly”, emphasis added. Duerr monitors current education to generate updated skill set]
Duerr also teaches explicit skill during a course of study, see Para. [0043] “In some example embodiments, explicit skills are skills that the member is determined to have based on skill information directly received from the member. For example, a member reports that they have skills in using the C++, Java, PHP, CSS, and Python programming languages. Because the member directly reported these skills they are considered explicit skills. In some example embodiments, explicit skills are listed on a member's public profile” wherein a member can report explicit skills as acquired during a course of study.
 The Examiner asserts that applicant’s arguments directed to the 103 rejection are not persuasive. Accordingly, the Examiner maintains the rejection of the present claims in the present office action under 35 USC § 103.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 

Claims 1-3, 6-13, and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3, 6-13, and 15-23 are directed to a process, machine, manufacture, or composition of matter (Step 1), however the claims are directed to the abstract idea of aggregating and matching educational and occupational skills. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, are elements used to apply the abstract idea and they are not significantly more than the abstract idea.
Step 2A Prong One. claims 1, 12, and similarly claim 20, recite performing a first electronic search of first data comprising a set of job listings that is stored in first electronic data storage, wherein the first electronic search comprises identifying, from among the set of job listings, based on an occupation that is represented by one or more first attributes, a subset of the set of job listings, each of which is associated with the occupation; extracting from each job listing in the subset of the set of job listings, one or more first skills; aggregating the one or more first skills from each job listing in the subset to generate a first set of skills that is associated with the occupation that is represented by the one or more first attributes; performing, a second electronic search of data comprising a set of entity profiles that is stored in second electronic data storage, wherein the second electronic search comprises identifying, from among the set of entity profiles, based on a course of study that is represented by one or more second attributes, a subset of the set of entity profiles, each of which is associated with the course of study, extracting, from 
Step 2A Prong Two. The claims only recite “by one or more computer system” such as in claim 1, a “one or more processor”, “one or more processors; and memory storing instructions” as in claim 12, and “an analysis module comprising a non-transitory computer-readable medium storing instructions”, “A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method” as in claim 20. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. There is no indication that the combination of elements improve the functioning of a computer or improve any other technology.
In addition, performing the Step 2B analysis while continuing to refer to claims 1, 12, and 20, the additional elements including “by one or more computer system” such as in claim 1, Figures 1, 6, and paragraphs [0017] and [0061-0063] of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The claims are directed to an abstract idea with no significantly more elements.
Claims 2-3, 6-11, 13, 15-19 and 21-13 when analyzed as a whole, are not sufficient to transform the abstract idea into a patent eligible invention because these claims merely provide additional instructions to narrow the implementation of the abstract idea.
Claims 1-3, 6-13, and 15-23 are therefore not drawn to eligible subject matter as they are directed to abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Nelson et al. (US 20140379602 A1) in view of Ali et al. (US 20160125360 A1).
Regarding claim 1, Nelson teaches A computer-implemented method comprising: [Nelson, claim 1, Nelson teaches “A method, comprising… wherein the method is performed by one or more computing devices” a computer-implemented method] performing, by the one or more computer systems, a first electronic search of first data comprising a set of job listings that is stored in first electronic data storage, wherein the first electronic search comprises identifying, from among the set of job listings, based on an occupation that is represented by one or more first attributes, a subset of the set of job listings, each of which is associated with the occupation; extracting, from each job listing in the subset of the set of job listings, one or more first skills; aggregating, by one or more computer systems, the one or more first skills from each job listing in the subset to generate a first set of skills that is associated with the occupation that is represented by the one or more first attributes; [Nelson, para. 0035, Nelson teaches under the title “Gathering Course, Job, and Career Skill Data” “According to yet another embodiment, opportunity skills service 124 crawls the Internet, i.e., via network 130, to gather data on skills that should be listed as required for opportunities within skills database 140. For example, if opportunity skills service 124 identifies a particular relationship between a particular skill and a particular career via information on the Internet, opportunity skills service 124 may include the information in skills database 140, e.g., as untrusted information, in a queue to be reviewed, as information with a particular level of trustworthiness, etc.” Further, [0032] teaches “Opportunity skills service 124 identifies, and causes to be stored in skills database 140, skills required for particular opportunities” gathering skill set associated with opportunities] performing, by the one or more computer systems, a second electronic search of data comprising a set of entity profiles that is stored in second electronic data storage, wherein the second electronic search comprises identifying, from among the set of entity profiles, based on a course of study that is represented by one or more second attributes, a subset of the set of entity profiles, each of which is associated with the course of study, extracting, from each entity profile in the subset of the set of entity profiles, one or more second skills, 2 902491-US-NPDocket No. 60352-0465 aggregating, by the one or more computer systems, the one or more second skills from each entity profile in the subset to generate a second set of skills that is associated with the course of study that is represented by the one or more second attributes; [Nelson, para. 0025, Nelson teaches under the title “According to an embodiment, the user inputs, into GUI 200, information that identifies an online profile of the user. User skills service 122 parses information from the online profile of the user and automatically identifies skills for 
Nelson does not specifically teach, however, Ali teaches calculating, by the one or more computer systems, a match score representing a similarity between the first set of skills and the second set of skills; [Ali, para. 0108, Ali teaches “In response to determining 750 the job title, education qualification, and skill set from the requisition comprise a farther match the job title, education qualification, and skill set from the candidate profile, the weightage of the match can be set 755 to a predefined exact match score minus a predefined proximity match factor for the farther match” where the skill set from the requisition is equivalent to the occupation skill set and the candidate profile skills is equivalent to the course of study skills] and storing the match score in association with the occupation and the course of study.  [Ali, para. 0083, Ali teaches “Overall the algorithm used by the search engine 465 can find not only exact matches but also similarities between the requisition 425 and the candidate's profiles 455 and can generated an ordered and scored candidate list 470 which can represent a pipeline of available candidates filtered and sorted by a degree to which they likely match the requirements of the open position” storing a match score between candidate profile and an open position]  
Nelson teaches an online computer system for education opportunities, careers, and/or job opportunities, and, more specifically, to presenting education opportunities, careers, and/or job opportunities to a particular user based, at least in part, on a skill set that is identified for the user and Ali teaches identifying candidates for an open position. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nelson 
1 Regarding claim 12, Nelson teaches A system, comprising:  2one or more processors; and  3memory storing instructions that, when executed by the one or more 4processors, cause the system to:  [Nelson, para. 0090, Nelson teaches “one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination”] 5aggregate a first set of skills associated with an occupation 6represented by one or more attributes;  [Nelson, para. 0035, Nelson teaches under the title “Gathering Course, Job, and Career Skill Data” “According to yet another embodiment, opportunity skills service 124 crawls the Internet, i.e., via network 130, to gather data on skills that should be listed as required for opportunities within skills database 140. For example, if opportunity skills service 124 identifies a particular relationship between a particular skill and a particular career via information on the Internet, opportunity skills service 124 may include the information in skills database 140, e.g., as untrusted information, in a queue to be reviewed, as information with a particular level of trustworthiness, etc.” Further, [0032] teaches “Opportunity skills service 124 identifies, and causes to be stored in skills database 140, skills required for particular opportunities” gathering skill set associated with opportunities] 7aggregate a second set of skills associated with a course of 8study represented by one or more additional attributes;   [Nelson, para. 0025, Nelson teaches under the title “According to an embodiment, the user inputs, into GUI 200, information that identifies an online profile of the user. User skills service 122 parses information from the online profile of the user and automatically identifies skills for the user that are declared in or that are able to be inferred from the profile” Further, [0024] User skills service 122 identifies, and causes to be stored in skills database 140, a set of skills for a particular user” gathering skill set associated with users profiles] 
Nelson does not specifically teach, however, Ali teaches 9calculate a match score representing a similarity between the 10first set of skills and the second set of skills; [Ali, para. 0108, Ali teaches “In response to determining 750 the job title, education qualification, and skill set from the requisition comprise a farther match the job title, education qualification, and skill set from the candidate profile, the weightage of the match can be set 755 to a predefined exact match score minus a predefined proximity match factor for the farther match” where the skill set from the requisition is equivalent to the occupation skill set and the candidate profile skills is equivalent to the course of study skills] and 11store the match score in association with the
occupation and the 12course of study [Ali, para. 0083, Ali teaches “Overall the algorithm used by the search engine 465 can find not only exact matches but also similarities between the requisition 425 and the candidate's profiles 455 and can generated an ordered and scored candidate list 470 which can represent a pipeline of available candidates filtered and sorted by a degree to which they likely match the requirements of the open position” storing a match score between candidate profile and an open position]  
Nelson teaches an online computer system for education opportunities, careers, and/or job opportunities, and, more specifically, to presenting education opportunities, careers, and/or job opportunities to a particular user based, at least in part, on a skill set that is identified for the 
Regarding claim 20, Nelson teaches A non-transitory computer-readable storage medium storing instructions that when executed by a computer system cause the computer system to perform a method, the method comprising: 8 902491-US-NPDocket No. 60352-0465  [Nelson, para. 0095, Nelson teaches “According to one embodiment, the techniques herein are performed by computer system 1000 in response to processor 1004 executing one or more sequences of one or more instructions contained in main memory 1006. Such instructions may be read into main memory 1006 from another storage medium, such as storage device 1010”] performing, by the computer system, a first electronic search of first data comprising a set of job listings that is stored in first electronic data storage, wherein the first electronic search comprises identifying, from among the set of job listings, based on an occupation that is represented by one or more first attributes, a subset of the set of job listings, each of which is associated with the occupation; extracting, by the computing system, from each job listing in the subset of the set of job listings, one or more first skills and adding the one or more first skills to a first set of skills; aggregating the one or more first skills
from each job listing in the subset to generate a first set of skills that is associated with the occupation that is represented by the one or more first attributes; [Nelson, para. 0035, Nelson teaches under the title “Gathering Course, Job, and Career Skill Data” “According to yet another embodiment, opportunity skills service 124 crawls the Internet, i.e., via network 130, to gather data on skills that should be listed as required for opportunities within skills database 140. For example, if opportunity skills service 124 identifies a particular relationship between a particular skill and a particular career via information on the Internet, opportunity skills service 124 may include the information in skills database 140, e.g., as untrusted information, in a queue to be reviewed, as information with a particular level of trustworthiness, etc.” Further, [0032] teaches “Opportunity skills service 124 identifies, and causes to be stored in skills database 140, skills required for particular opportunities” gathering skill set associated with opportunities] performing, by the computer system, a second electronic search of data comprising a set of entity profiles that is stored in second electronic data storage, wherein the second electronic search comprises identifying, from among the set of entity profiles, based on a course of study that is represented by one or more second attributes, a subset of the set of entity profiles, each of which is associated with the course of study; extracting, from each entity profile in the subset of the set of entity profiles, one or more second skills; aggregating the one or more second skills from each entity profile in the subset to generate a second set of skills that is associated with [[a]]the course of study that is represented by the one or more second attributes; 9 [Nelson, para. 0025, Nelson teaches under the title “According to an embodiment, the user inputs, into GUI 200, information that identifies an online profile of the user. User skills service 122 parses information from the 
Nelson does not specifically teach, however, Ali teaches 902491-US-NPDocket No. 60352-0465 calculating a match score representing a similarity between the first set of skills and the second set of skills; [Ali, para. 0108, Ali teaches “In response to determining 750 the job title, education qualification, and skill set from the requisition comprise a farther match the job title, education qualification, and skill set from the candidate profile, the weightage of the match can be set 755 to a predefined exact match score minus a predefined proximity match factor for the farther match” where the skill set from the requisition is equivalent to the occupation skill set and the candidate profile skills is equivalent to the course of study skills] and storing the match score in association with the occupation and the course of study [Ali, para. 0083, Ali teaches “Overall the algorithm used by the search engine 465 can find not only exact matches but also similarities between the requisition 425 and the candidate's profiles 455 and can generated an ordered and scored candidate list 470 which can represent a pipeline of available candidates filtered and sorted by a degree to which they likely match the requirements of the open position” storing a match score between candidate profile and an open position]  
Nelson teaches an online computer system for education opportunities, careers, and/or job opportunities, and, more specifically, to presenting education opportunities, careers, and/or job opportunities to a particular user based, at least in part, on a skill set that is identified for the user and Ali teaches identifying candidates for an open position. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary .
Claims 2-3, 7-8, 13, 16, and 21-23 are rejected under 35 U.S.C. 103 as being un-patentable over Nelson in view of Ali, and in further view of Rennison et al. (US 20140324721 A1).
1 	Regarding claim 2, Nelson in view of Ali teaches all of the limitations of claim 1 (as above). Nelson in view of Ali does not specifically teach, however, Rennison teaches further comprising:  generating2generatinghghh a recommendation based on the match score and additional 3match scores [Rennison, para. 0032, Rennison teaches “The search can be constructed from the knowledge base structure used to represent the resume, and relevant concepts in the resume, such as user's skills and job titles, can thus be matched against a database of job descriptions (e.g., the target documents) to produce a resulting set 108 of job requisitions (e.g. job descriptions) that can each be scored against the resume” emphasis added, match score between candidate skills and job description. Further, Rennison teaches in para. 0158 “the course recommendation analysis follows the above described process of identifying educational courses based on the user's input query or resume. Once the matching educational courses have been identified, the system uses the resume from a user in a reverse search, evaluating each of the identified courses 
 Rennison teaches methods and systems are disclosed for determining gaps in a user's resume regarding skills or titles for a job, and recommending educational courses to the user based on those gaps. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nelson in view of Ali to incorporate the teaching of Rennison by recommending a course of study based on skills matching score.  The motivation to combine Nelson in view of Ali with Rennison has the advantage of using a reverse search. “the course recommendation analysis follows the above described process of identifying educational courses based on the user's input query or resume. Once the matching educational courses have been identified, the system uses the resume from a user in a reverse search, evaluating each of the identified courses against the resume, as shown in FIG. 15” [Rennison, para. 0158]
Further, Nelson teaches transmitting the recommendation over a computer network to a computing device of a user that is associated with the occupation or the course of study [Nelson, para. 0089, Nelson teaches “one or more of services 122-126 determine a recommendation to present to the first user based at least in part on the skill metrics associated with the user and the skill metrics associated with the job title... The user then receives a recommendation for a course that has either the skill metric desired by the user or the minimum skill metric required to take the course, as the skill metric associated with the course could represent either scenario”]
1 Regarding claim 3, Nelson in view of Ali and Rennison teaches all of the limitations of claim 2 (as above). Further, Nelson teaches wherein the recommendation comprises 2at least one of:  3a recommended course of study for the occupation; 4a recommended educational pathway for the occupation; or 5a recommended occupation for the course of study [Nelson, claim 10, Nelson 
1 Regarding claim 7, Nelson in view of Ali teaches all of the limitations of claim 1 (as above). Nelson in view of Ali does not specifically teach, however, Rennison teaches wherein calculating the match score 2representing the similarity between the first set of skills and the second set of 3skills comprises:  4calculating a first set of scores for the first set of skills based on 5occurrences of the first set of skills within the occupation;  6calculating a second set of scores for the second set of skills based on 7occurrences of the second set of skills within the course of study; and  8combining the first and second sets of scores into the match score [Rennison, claim 1, Rennison teaches “assigning a first weight to each of the skills in the matching set of job requisitions based on a frequency of occurrence of the skill across the collection of job requisitions in the requisition knowledge base…assigning a second weight to each of the implied required skills based on a frequency of occurrence of the implied required skills in the collection of resumes in the resume knowledge base” where weights are equivalent to scores of occurrence of skills in both occupation and course of study. Further, in claim 1, Rennison teaches “computing a score for each of the implied required skills based on the first weights and the second weights; selecting, based on the scores, a subset of the implied required skills” which is equivalent to combining both scores] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nelson in view of Ali to incorporate the teaching of Rennison by combining skills occurrence scores.  The motivation to combine Nelson in view of Ali with Rennison has the advantage of identifying gap skills of the user that are skills present 
1 	Regarding claim 8, Nelson in view of Ali and Rennison teaches all of the limitations of claim 7 (as above). Further, Nelson teaches wherein calculating the match score the 2similarity between the first set of skills and the second set of skills further 3comprises:  4adjusting the first set of scores based on occurrences of the first set of 5skills across occupations; and 6adjusting the second set of scores based on occurrences of the second 7set of skills across courses of study [Nelson, para. 0038, Nelson teaches “As more job postings with the same title include the same skills a skills association confidence metric may be adjusted to reflect the confidence that a particular skill should typically be associated with a particular job title. The skills association confidence metric for a skill-title pair may be low if a small number of job postings with a similar title include that skill. Likewise, the skills association confidence metric may be high for a skill-title pair if the number of job postings with a similar title include that skill is high. The skills association confidence metric may be represented by a percentage, number range, letter range, or any other identifier that can express a level. For example, the skills association confidence metric may be represented by low, medium, or high” where adjusting a skills association confidence metric is equivalent to adjusting a score. “The skills association confidence metric for a skill-title pair may
be low if a small number of job postings with a similar title include that skill” adjusting based on occurrence] 
Regarding claim 13, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 13 is directed to a system which is anticipated by Nelson, para. 0090.
Regarding claim 16, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is a method claim while claim 16 is directed to a system which is anticipated by Nelson, para. 0090.
Regarding claim 21, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 21 is directed to a system which is anticipated by Nelson, para. 0090.
Regarding claim 22, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise. Claim 8 is a method claim while claim 22 is directed to a system which is anticipated by Nelson, para. 0090.
Regarding claim 23, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 23 is directed to a non-transitory computer-readable storage medium which is anticipated by Nelson, para. 0095.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being un-patentable over Nelson in view of Ali, and in further view of Duerr et al. (US 20170154308 A1).
1 Regarding claim 6, Nelson in view of Ali teaches all of the limitations of claim 1 (as above). Nelson in view of Ali does not specifically teach, however, Duerr teaches further comprising: in response to determining, for a particular entity profile in the subset of the set of entity profiles, that one or more third skills were added to the particular entity profile within a window around a duration of the course of study, including the one or more third skills in the second set of skills [Duerr, para. 0030, Duerr teaches “In other example embodiments, the social networking system uses information about the member's current job, job history, education, and so on to generate the list of skills implicitly”, emphasis added. Duerr monitors current education 
Duerr teaches generating recommendations based on a determined skill gap. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nelson in view of Ali to incorporate the teaching of Duerr by updating course of study skills as acquired.  The motivation to combine Nelson in view of Ali with Duerr has the advantage where the social networking system uses the list of skills associated with the particular job listing, the list of skills associated with the organization associated with the job listing, and the list of skills associated with the requesting member to determine one or more skills that the requesting member has that are either required by the job listing or would be helpful in the job described in the job listing that are missing or underrepresented in the organization associated with the particular job listing [Duerr, para. 0031].
Regarding claim 15, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. Claim 6 is a method claim while claim 15 is directed to a system which is anticipated by Nelson, para. 0090.
Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being un-patentable over Nelson in view of Ali, and in further view of Maurya et al. (US 20170154307 A1).
Regarding claim 9, Nelson in view of Ali teaches all of the limitations of claim 1 (as above). Nelson in view of Ali does not teach, however, Maurya teaches wherein the match score comprises a Jaccard distance [Maurya, para. 0144, Maurya teaches “the social networking system (e.g., system 120 in FIG. 1) measures the multiset Jaccard similarity (MJS) to analyze the skill diversity in a given bucket. MJS is a ratio of the intersection of skill data sets for each member (e.g., the number of skills that are held by every member of the group) to the union of the skill data sets for each member (e.g., the number of skills that at least one member of the bucket has)”]
Nelson teaches an online computer system for education opportunities, careers, and/or job opportunities, and, more specifically, to presenting education opportunities, careers, and/or job opportunities to a particular user based, at least in part, on a skill set that is identified for the user and Maurya teaches system and methods for generating personalized skill and learning recommendation. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nelson in view of Ali to incorporate the teaching of Maurya and provides what is claimed in claim 9 by using Jaccard distance in the match score.  The motivation to combine Nelson in view of Ali with Maurya has the advantage where using the MJS and the MJC, the social networking system (e.g., system 120 in FIG. 1) can arrange buckets that have an optimal or near optimal skill set diversity [Maurya, para. 0083].
1 Regarding claim 10, Nelson in view of Ali teaches all of the limitations of claim 1 (as above). Nelson in view of Ali does not teach, however, Maurya teaches wherein the one or more first attributes 2comprise:  3a standardized title; 4a seniority; or 5an industry [Maurya, para. 0038, Maurya teaches “skill data 132 (e.g., data describing the skills of one or more members of the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nelson in view of Ali to incorporate the teaching of Maurya and provides what is claimed in claim 10 by using standardized title and seniority as attributes.  The motivation to combine Nelson in view of Ali with Maurya has the advantage where using the MJS and the MJC, the social networking system (e.g., system 120 in FIG. 1) can arrange buckets that have an optimal or near optimal skill set diversity [Maurya, para. 0083].
1 Regarding claim 11, Nelson in view of Ali teaches all of the limitations of claim 1 (as above). Nelson in view of Ali does not teach, however, Maurya teaches wherein the one or more second 2attributes comprise:  3a degree; 4a field of study; 5a certification; or a certificate [Maurya, para. 0044, Maurya teaches “the members 772 are grouped into one of a plurality of buckets (member groupings 1-N as represented by 774-1 to 774-N) based on characteristics of the members 772, including but not limited to, the industry that the member currently works in, the member's employment role, the current title of the member, the current organization that the member works for, the latest academic degree or training certification the member has achieved, years of experience, field of academic degree, and the member's undergraduate school and/or program” emphasis added, degree, 4field of study, and certification]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nelson in view of Ali to incorporate the teaching 
Regarding claims 17-19, claims 17-19 recite substantially similar limitations as claim 9-11, respectively; therefore, claims 17-19 are rejected with the same rationale, reasoning, and motivation provided above for claims 9-11, respectively. Claims 9-11 are method claims while claims 17-19 are directed to a system which is anticipated by Nelson, para. 0090.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Rathod; Mehul Kamlesh et al. (US 20170004450 A1) because it discloses the required attributes can include education level, years of experience, or the like. The analysis module 240 first identifies key word matches between the required attributes in the job posing 310 and potential candidates by comparing the key words of the required attributes with key words in the candidate's profiles, where the profile include information regarding to skill set, current position, past position, and Lambroschini; Erin Rae (US 20150088568 A1) because it discloses when there is an exact match between the one of the required skill of the job opportunity and the job skill of the candidate ( education level required by job opportunity is Bachelors degree and education level of the candidate is Bachelors degree as illustrated in FIG. 10), the job match management computing device 16 assigns a score value 1
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623